Mr. Justice Waterman delivered the opinion of the Court. The declaration first filed charged that .appellees, “on the 5th day of July, A. D. 1892, in Chicago, in the county and State aforesaid, went and appeared before one Max Eberhardt, Esquire, then and there being one of the justices of the peace in and for the said county aforesaid, and then and there before the said Max Eberhardt, Esq., being such justice as aforesaid, falsely and maliciously and without any reasonable or probable cause whatsoever, charged the plaintiffs with having committed the crime of assault and battery; and upon such charge the defendants, falsely and maliciously, and without any reasonable or probable cause whatsoever, caused and procured the said Max Eberhardt, so being such justice as aforesaid, to make and grant his certain warrant, under his hand, for the apprehending and taking of the plaintiffs, and for bringing the plaintiffs before him, the said Max Eberhardt, or some other justice of the peace in and for said county, to be dealt with according to law for the said supposed offense; and the defendants under and by virtue of the said warrant, afterward, to wit, on the day aforesaid, there wrongfully and unjustly, and without any reasonable or probable cause whatsoever, caused and procured the plaintiffs tó be arrested and imprisoned and kept in prison for the space of two hours next following.” The amended declaration set up a cause of action different from that originally declared on, the maintenance of which required different proof, and as to which defenses not pertinent to the first would have been applicable. Fish v. Farwell, 130 Ill. 236; Illinois Steel Co. v. Eylenfeldt, No. 6055, Oct. Term, 1895, 1st Dist. Ill. App. The judgment of the Superior Court is affirmed.